 1   ILENE J. LASHINSKY (#003073)
     United States Trustee
 2   District of Arizona
 3   PATTY CHAN (#027115)
     Trial Attorney
 4   230 N. First Ave., Suite 204
     Phoenix, Arizona 85003-1706
 5   E-mail: patty.chan@usdoj.gov
     Phone: (602) 682-2633
 6   FAX: (602) 514-7270
 7
 8
                            IN THE UNITED STATES BANKRUPTCY COURT
 9
                                    FOR THE DISTRICT OF ARIZONA
10
11    In re:
                                                         In Proceedings under Chapter 11
12    POLYLAST SYSTEMS, LLC,
                                                         Case No. 2:19-bk-15557-BKM
13
                             Debtor.                      MOTION TO CONVERT OR DISMISS
14                                                        CASE
15
16
               The United States Trustee for the District of Arizona (the “UST”), in furtherance of her
17
     administrative responsibilities imposed pursuant to 28 U.S.C. § 586(a), hereby respectfully
18
     moves this Court to enter an order to have this case either dismissed or converted to a
19
     proceeding under chapter 7 of the Bankruptcy Code.
20
               This motion is supported by the entire record of this case and the grounds more
21
     specifically set forth in the attached Memorandum of Points and Authorities.
22
               RESPECTFULLY SUBMITTED this 21st day of February, 2020.
23
24                                                      ILENE J. LASHINSKY
                                                        United States Trustee
25                                                      District of Arizona
26
27                                                      /s/ PC (#027115)
                                                        PATTY CHAN
28                                                      Trial Attorney

     Case 2:19-bk-15557-BKM         Doc 39 Filed 02/21/20 Entered 02/21/20 08:50:51          Desc
                                     Main Document    Page 1 of 5
 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   A.     FACTUAL BACKGROUND
 3          1.      Polylast Systems, LLC (“Debtor”) filed its voluntary petition under Chapter 11 of
 4   the bankruptcy code on December 11, 2019.
 5          2.          The Debtor’s Initial Debtor Interview (“IDI”) occurred on January 10, 2020 with
 6   Debtor’s representative Peter Laurence, who is the managing member and trustee of the living
 7   trust that has 100% ownership of the Debtor, and Debtor’s counsel. On January 14, 2020, the
 8   UST held Debtor's creditors meeting pursuant to 11 U.S.C. § 341(a) (the "341 Meeting") with
 9   the same parties present. At the 341 Meeting, the UST noted 13 outstanding items that needed
10   to be provided or amended from the IDI and the 341 Meeting and requested the items be
11   provided within two weeks or no later than January 28, 2020.
12          3.      On February 6, 2020, the UST again contacted Debtor, via counsel, to inform
13   Debtor about the remaining outstanding items. The UST required delinquent items to be
14   brought current no later than February 13, 2020.
15          4.      At this time, the monthly operating report for the partial December 2019 to
16   January 2020 and quarterly fees for the Fourth Quarter of 2019 are now overdue. Monthly
17   operating reports are for the benefit of all interested parties and must be properly filed with the
18   Court. Moreover, the Fee Information Collection System (“FICS”) is predicated upon actual
19   disbursements stated in the monthly operating reports, without which the actual amount of
20   quarterly fees remains unknown.
21          5.      The following 9 items are overdue, which includes proof of proper insurance:
22
                   i.      Proof of insurance (and certificate listing the UST for notification purposes)
23                         that covers Debtor’s assets at three relocated sites, including two different
                           friends of the insider and the insider’s personal residence;
24                ii.      Voided checks for the Debtor-in-Possession (“DIP”) account
25               iii.      Proof of closing two pre-petition bank accounts
                 iv.       Financial statements for the year ending 2018 and year to date through
26                         November 2019
                  v.       Detailed list of assets listed in Schedule A/B, including #19 and #41.
27
                 vi.       Copy of the renewed ADOR transaction privilege tax license for 2020
28
                                                        -2-
     Case 2:19-bk-15557-BKM           Doc 39 Filed 02/21/20 Entered 02/21/20 08:50:51           Desc
                                       Main Document    Page 2 of 5
 1             vii.     Amend Petition with financial statements
 2            viii.     Amend Schedule D and E/F to disclose date debts incurred (include month)
                        and last 4 digits of account numbers
 3              ix.     Amend Master Mailing List with 21 creditors who were listed in Schedules
                        without addresses
 4
 5   B.    LEGAL ANALYSIS
 6         Pursuant to 11 U.S.C. § 1112(b) of the Bankruptcy Code, a Bankruptcy Court may
 7   dismiss or convert a Chapter 11 case for “cause.”
 8         The enumerated grounds for dismissal or conversion to chapter 7 are set forth in 11
 9   U.S.C. § 1112(b) and include:
10                ...
11                (B) gross mismanagement of the estate;
12                (C) failure to maintain appropriate insurance that poses a risk to the estate . . . ;
13                ...
14                (F) unexcused failure to satisfy timely any filing or reporting
15                requirement established by this title or by any rule applicable to a
16                case under this chapter;
17                ...
18                (H) failure timely to provide information or attend meetings reasonably requested
19                by the United States trustee;
20                ...
21                (K) failure to pay any fees or charges required under chapter 123 of title 28;
22                ...
23   11 U.S.C. § 1112(b)(4).
24         The UST asserts that sufficient cause exists to grant this Motion under any of the
25   foregoing elements of 11 U.S.C. § 1112(b). The UST has twice requested Debtor to provide IDI
26   and 341 Meeting information; yet items remain outstanding without any justified excuse as to its
27   failure. More importantly, Debtor has yet to provide proof of proper insurance covering its
28
                                                     -3-
     Case 2:19-bk-15557-BKM       Doc 39 Filed 02/21/20 Entered 02/21/20 08:50:51              Desc
                                   Main Document    Page 3 of 5
 1   assets at three new locations. Debtor is also delinquent in monthly operating reports for partial
 2   December 2019 – January 2020 and for quarterly fees for the Fourth Quarter of 2019. Debtor's
 3   administrative deficiencies of failing to timely provide information (including proof of proper
 4   insurance), file monthly operating reports, and pay quarterly fees constitute gross
 5   mismanagement and cause for, or weighs heavily in favor of, conversion or dismissal. The UST
 6   respectfully requests this Bankruptcy Court to dismiss or to convert this case for “cause.”
 7   C.     CONCLUSION
 8          Debtor, in this case as a debtor-in-possession, is in charge of a bankruptcy estate that is
 9   not under the direct supervision of a trustee. A system of checks and balances has been set up to
10   ensure that debtors fulfill their fiduciary responsibilities and are accountable. As a result,
11   Debtor must ensure that it complies with its administrative duties, which include timely
12   providing requested information to the UST, filing its monthly operating reports, and paying
13   quarterly fees – without such reminders from the UST. Unless these issues are addressed, cause
14   under 11 U.S.C. § 1112(b) clearly exists for dismissal or conversion of this case.
15          WHEREFORE, the UST respectfully requests that this Court grant this motion to convert
16   this case to a chapter 7 proceeding or to dismiss this case.
17          RESPECTFULLY SUBMITTED this 21st day of February, 2020.
18
                                                       ILENE J. LASHINSKY
19                                                     United States Trustee
                                                       District of Arizona
20
21
                                                       /s/ PC (#027115)
22                                                     PATTY CHAN
                                                       Trial Attorney
23
24
25
26
27
28
                                                     -4-
     Case 2:19-bk-15557-BKM       Doc 39 Filed 02/21/20 Entered 02/21/20 08:50:51             Desc
                                   Main Document    Page 4 of 5
 1   Copies of the foregoing e-mailed and mailed on
     February 21, 2020, to:
 2
     ALLAN 1 NEWDELMAN
 3   ALLAN D NEWDELMAN PC
     80 E. COLUMBUS AVE.
 4   PHOENIX, AZ 85012
     Email: anewdelman@adnlaw.net
 5   Debtor's Counsel
 6   Larry O. Folks
     FOLKS HESS KASS, PLLC
 7   1850 N. Central Avenue, Suite 1140
     Phoenix, AZ 85004
 8   E-mail: folks@folkshesskass.com
     Attorneys for Comerica Bank
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -5-
     Case 2:19-bk-15557-BKM     Doc 39 Filed 02/21/20 Entered 02/21/20 08:50:51   Desc
                                 Main Document    Page 5 of 5
